DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 03/15/2022. 
	Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Although Applicant’s amendments to claims 1, 8 and 15 have been considered and obviate the previously rejections of claims 1-20 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, for the following reason:

2.	Claims 1, 8 and 15 have been amended to recite “extracting meeting-related information associated with the recorded web meeting form user emails and calendar entries associated with the web meeting, the meeting related information extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting”.
	Referring to printed publication US 2020/0412561, paragraph [0030] recites “extracting key information from a user email or calendar associated with a recorded web meeting”, paragraph [0032] recites “parses emails or calendar information associated with the recorded web meeting”, paragraph [0033] recites “extract certain important information from user emails or calendar entries associated with the recorded meeting” and “the user A email invite or calendar invite contains a title “project A meeting”, paragraph [0037] recites “parse recording and related emails or calendar information to extract key information”. In other words, every recitation in the specification referencing the extracted meeting-related information refers to the information being extracted either from user emails or from calendar entries, but not both. Therefore, the claim language requiring extracting meeting-related information from user emails and calendar entries is narrower in scope than what is supported by the specification.
	If Applicant believes the specification does, in fact, provide sufficient support for extracting meeting-related information from both user emails and calendar entries, Applicant is urged to cite where such support can be found in order to overcome the rejection.
	Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.

Response to Arguments
3.	Applicant’s arguments with respect to the previously applied references, and specifically the Kitada reference, for failing to disclose “using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting”, as amended in independent claims 1, 8 and 15, have been considered but are moot because the new ground of rejection relies on the newly applied Liu reference for teaching this limitation specifically challenged in the argument. Specifically, Liu expressly teaches using voice recognition to extract voice data of a meeting, which is in addition to meeting related events initially extracted from a calendar.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue et al. (US 2019/0073640) in view of Modai et al. (US 2016/0269449) and in further view of Liu et al. (US 2017/0006453).

Regarding claim 1, Udezue teaches a processor-implemented method for web conference replay association, the method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including a date and time when a meeting was scheduled for or whether a specific meeting took place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails and calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]);
 updating meeting replay information based on the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.

Regarding claim 2, Udezue teaches the method of claim 1, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 3, Udezue teaches the method of claim 1, further comprising: 
	updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 4, Udezue teaches the method of claim 1, further comprising: 
	updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 5, Udezue teaches the method of claim 1, further comprising: 
	determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 2 of 11 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 

Regarding claim 8, Udezue teaches a computer system for web conference replay association, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including a date and time when a meeting is scheduled for or whether a specific meeting is taking place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails and calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]); 
updating meeting replay information based on the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.

Regarding claim 9, Udezue teaches the computer system of claim 8, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 
10, Udezue teaches the computer system of claim 8, further comprising: 
updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 11, Udezue teaches the computer system of claim 8, further comprising: 
updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 12, Udezue teaches the computer system of claim 8, further comprising: 
determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 

Regarding claim 15, Udezue teaches a computer program product for web conference replay association, the computer program product comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including a date and time when a meeting is scheduled for or whether a specific meeting is taking place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 4 of 11
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails and calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]); 
updating meeting replay information based on the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.

Regarding claim 16, Udezue teaches the computer program product of claim 15, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 17, Udezue teaches the computer program product of claim 15, further comprising: 
updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 18, Udezue teaches the computer program product of claim 15, further comprising: 
updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 19, Udezue teaches the computer program product of claim 15, further comprising: 
determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 


5.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue-Modai-Liu in view of Singh et al. (US 2014/0035949).

Regarding claim 6, Udezue-Modai-Liu do not explicitly disclose the method of claim 1, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the interence module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  

Regarding claim 13, Udezue-Modai-Liu do not explicitly disclose the computer system of claim 8, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the interence module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  

Regarding claim 20, Udezue-Modai-Liu do not explicitly disclose the computer program product of claim 15, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the interence module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  


6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue-Modai-Liu in view of Randall et al. (US 2020/0005247) and in further view of Kumar et al. (US 2019/0075069).

Regarding claim 7, Udezue-Modai-Liu do not explicitly disclose the method of claim 1, further comprising determining additional emails or forwarded notes that are not addressed to a correct meeting host based on a comparison of a timestamp of each determined email or each forwarded note and a time of the web meeting.  
	Randall teaches determining additional emails or forwarded notes that are not addressed to a correct meeting host (filter emails to only emails with matching dates and times, [0075]) based on a comparison of a timestamp of each determined email or each forwarded note and a time of a web meeting (the data obtainer 108 may compare the extracted times from the email data to one or more meeting times indicated by the calendar event data, [0075]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare extracted email and meeting times in the system/method of Udezue-Modai-Liu as suggested by Randall in order to filter unrelated emails. One would be motivated to combine these teachings so that participants are efficiently presented with communications associated with a particular meeting. 
	However, Udezue-Modai-Liu-Randall do not explicitly disclose an ending time of the web meeting.
Kumar teaches an ending time of a web meeting (obtain calendar application data, including attendees and start/stop times of the meeting in comparison with a sender, and a reception time of the message and weigh these factors high because the sender is one of the attendees of the meeting and the message is received within a certain time period before/after the start/stop time of the meeting, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stop time of a meeting in the system/method of Udezue-Modai-Liu-Randall as suggested by Kumar to determine related emails sent or received within a certain period of time after the stop time. One would be motivated to combine these teachings because follow-up emails sent shortly after a meeting is completed might contain pertinent information related to the content of the meeting.

Regarding claim 14, Udezue-Modai-Liu do not explicitly disclose computer system of claim 8, further comprising determining additional emails or forwarded notes that are not addressed to a correct meeting host based on a comparison of a timestamp of each determined email or each forwarded note and a time of the web meeting.  
	Randall teaches determining additional emails or forwarded notes that are not addressed to a correct meeting host (filter emails to only emails with matching dates and times, [0075]) based on a comparison of a timestamp of each determined email or each forwarded note and a time of a web meeting (the data obtainer 108 may compare the extracted times from the email data to one or more meeting times indicated by the calendar event data, [0075]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare extracted email and meeting times in the system/method of Udezue-Modai-Liu as suggested by Randall in order to filter unrelated emails. One would be motivated to combine these teachings so that participants are efficiently presented with communications associated with a particular meeting. 
	However, Udezue-Modai-Liu-Randall do not explicitly disclose an ending time of the web meeting.
Kumar teaches an ending time of a web meeting (obtain calendar application data, including attendees and start/stop times of the meeting in comparison with a sender, and a reception time of the message and weigh these factors high because the sender is one of the attendees of the meeting and the message is received within a certain time period before/after the start/stop time of the meeting, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stop time of a meeting in the system/method of Udezue-Modai-Liu-Randall as suggested by Kumar to determine related emails sent or received within a certain period of time after the stop time. One would be motivated to combine these teachings because follow-up emails sent shortly after a meeting is completed might contain pertinent information related to the content of the meeting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Narancic et al.		US 7,668,849 – parsing emails and additionally including voice recognition.

Macleod Beck et al.		US 2001/0025309 – using voice recognition to monitor calls and extracting text from related e-mails.

Creamer et al.		US 2003/0016805 – detecting a voice conference identifier from a parsed e-mail.

Suresh et al.			US 2003/0171926 – search a session through voice information and scanning emails.
Desai et al.			US 2007/0124371 – parsing emails and using voice recognition to create text from an ongoing voice communication.

Quan et al.			US 2010/0174560 – extracting keywords from emails that a user accesses during a conference.

McCormack et al.		US 2012/0084340 – extracting information from an email message and voice recognition.

Cooper 			US 2014/0006158 – parsing email addresses and obtaining voice recordings.

Yin et al.			US 2016/0134570 -parsing/extracting text from an email related to a participant being absent from an online conference.

Holly, JR. et al.		US 2019/0384794 – parsing text and relevant data from email history or transcribed voice recordings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451